                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 OYSTER OPTICS, LLC,

                    Plaintiff,
        v.
                                                        Case No.       2:19-cv-257

 INFINERA CORPORATION,
 CORIANT (USA) INC., CORIANT
 NORTH AMERICA, LLC, and
 CORIANT OPERATIONS, INC.,


                   Defendant.


                   PLAINTIFF'S RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Federal Rules of Civil Procedure 7.1, Plaintiff Oyster Optics, LLC (“Oyster”

or "Plaintiff") state that Plaintiff have no parent corporations, and no publicly held corporations

own more than ten percent of Plaintiff's stock.


Dated: July 29, 2019                               Respectfully submitted,


                                                   /s/ Reza Mirzaie
                                                   Marc A. Fenster (CA SBN 181067)
                                                   Reza Mirzaie (CA SBN 246953)
                                                   Paul Kroeger (CA SBN 229074)
                                                   Neil Rubin (CA SBN 250761)
                                                   RUSS AUGUST & KABAT
                                                   12424 Wilshire Boulevard, 12th Floor
                                                   Los Angeles, CA 90025
                                                   (310) 826-7474
                                                   mfenster@raklaw.com
                                                   rmirzaie@raklaw.com
                                                   pkroeger@raklaw.com
                                                   nrubin@raklaw.com


                                                   Attorneys for Plaintiff Oyster Optics, LLC
                                 CERTIFICATE OF SERVICE
       I hereby certify that the counsel of record who are deemed to have consented to
electronic service are being served on July 29, 2019 with a copy of this document via the Court’s
CM/ECF system per Local Rule CV-5(a)(3). Any other counsel of record will be served by
electronic mail, facsimile transmission and/or first class mail on this same date.


                                                        /s/ Reza Mirzaie
                                                        Reza Mirzaie
